Citation Nr: 0001597	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia, with loose bodies, of the right 
knee, currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to April 
1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the RO.  



FINDING OF FACT

The veteran has presented evidence which shows that his claim 
of service connection for multiple sclerosis is plausible.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for multiple sclerosis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Multiple sclerosis will be presumed to have 
been incurred in service if it was manifested to a 
compensable degree of disability within seven years of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran asserts that his multiple sclerosis had its onset 
in service.  The evidence of record includes a December 1992 
VA consultation report in which that examiner noted that the 
veteran presented with a history of multiple sclerosis, the 
symptoms for which go back to 1982.  The examiner indicated 
that multiple sclerosis should be service connected.  

The VA examiner's statement is competent evidence suggesting 
that the veteran's multiple sclerosis might have had its 
clinical onset within the presumptive period as defined by 
38 U.S.C.A. § 1112, satisfying the requirements of Caluza.  
The Board therefore finds that the veteran has submitted a 
well-grounded claim of service connection for multiple 
sclerosis.  



ORDER

As the claim of service connection for multiple sclerosis is 
well grounded, the appeal is allowed to this extent, subject 
to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for multiple sclerosis by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard, including an 
examination to determine the likely onset of his multiple 
sclerosis.  

Service connection is currently in effect for chondromalacia 
of the right knee, evaluated as 20 percent disabling under 
Diagnostic Code 5257.  The most recent VA examination was 
conducted in August 1998.  The examiner noted that the 
veteran reported pain on movement of the right knee without 
instability or giving way since surgery.  It was also noted 
it was reported that there was no fatigability or lack of 
endurance of the right knee, but there were periods of flare-
ups  which occurred with excessive movement and with periods 
of cold weather.  The examiner noted that the major 
functional limitation was pain in the right knee which 
resulted in minimal additional limitation of range of motion.  
The examiner indicated that there was full range of motion 
and that active and passive range of motion would be provided 
by the physical therapy department.  An attached clinical 
record shows range of motion of the right knee of 0 to 120 
degrees with out any notation as to pain on movement.  The 
assessment was that of tendonitis of the right knee.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue; further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  In addition, any pertinent treatment records should 
be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the multiple sclerosis 
since service and for his service-
connected right knee disability since 
August 1998.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely onset of his multiple 
sclerosis.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to the likelihood 
that the veteran's multiple sclerosis had 
its clinical onset during service or 
became manifest to a degree of 10 percent 
or more during the presumptive period 
thereafter.  In this regard, the examiner 
should point to specific historical 
medical records which indicate MS was 
then present (even if not diagnosed until 
later), and the earliest manifestations 
of the disease should be discussed.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee disability.  All indicated 
tests, including X-ray studies and range 
of motion studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  To the extent that the 
examiner can differentiate between 
symptoms related to service-connected 
right knee disability and multiple 
sclerosis, the following findings and 
opinions should be rendered.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected right knee 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the right knee.  The examiner 
should also be requested to determine 
whether, and to what extent, the right 
knee exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  Finally, the examiner 
should provide an opinion concerning the 
effect of the veteran's right knee 
disorder on his employability.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for multiple sclerosis 
and should review the claim for an 
increased rating for the service-
connected right knee disability.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



